DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim(s) 12 recite(s) the limitation "the screenshot". There is insufficient antecedent basis for this limitation in the claim.

Specification
The specification is objected for the following informalities: the phrase “such as up the occurrence of a communication” appears to contain typographical error(s) in para [0061] of the instant application. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: lack of a device/hardware structure for displaying, receiving and presenting the asset in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1) and Runcie (US 20110313797 A1).
	As per claim 1, Wadhwa teaches a system, comprising: a processor, wherein the processor comprises one or more microprocessors; a data storage, wherein the data storage comprises a non-transitory physical component; a display; an input component (para [0007, 0009-0010]); and wherein the processor executes machine-readable instructions to cause the processor to: 
cause the display to present a graphical representation of an asset (figs. 1-3: displayed assets 114, 118 and 120); 
tagging of content); 
in response to the input to tag the asset, cause the display to present an option to receive an identifier associated with an event scheduled to occur in the future (para [0036]: in response to initiate tagging, causing display of dialogue 302 for entry of meeting identifier associated with a particular event 108); and
	upon the occurrence of the event, automatically presenting indicia of the asset (figs. 4 and 6; para [0044-0045]: presenting 410 with indicia 410 and 412 in step 616 when current time matches conference time).
Wadwha does not explicitly disclose an event comprises a communication with a party identified by a tag. However, Runcie teaches an event comprises a communication with a party identified by a tag (para [14]: a scheduled office information event comprises a communication with a person identified by a tag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of communication with a party identified by a tag as suggested in Runcie reference into Wadwha reference because both of these reference are addressing the same need of tagging as a means to search through data and by doing so would expanded the utility of Wadwha’s schedule system to include scheduling based on communications and relationships (Runcie, para [0001].
As per claim 4, Wadwha teaches the system of claim 1. Wadhwa further teaches that indicia of the asset comprises one or more of a thumbnail image, photograph, file name, file type, icon, text description, or animation (figs. 1-3: e.g. thumbnail image and text description www 112).
As per claim 5, Wadwha teaches the system of claim 1. Wadhwa further teaches that the asset comprises at least one of a document, a media file, a link, a web page, a file location address, a calendar entry, a directory entry, a geographic map location, or a portion thereof (figs. 1-3: e.g. document/web page 112).
step 618 may receive a selection of content indicia, such as a user selecting a particular icon.  Following step 618 or following step 616, if step 618 is omitted, step 620 accesses the content associated with the indicia.  Step 620 may retrieve a file, webpage, media file, and/or other content in its native environment”).
As per claim 13, Wadwha teaches a method, comprising:
presenting, on a display, a graphical representation of an asset (figs. 1-3: displayed assets 114, 118 and 120);
receiving, via an input component, an input to tag the asset (para [0004, 0007]: tagging of content); 
in response to the input to tag the asset, causing the display to present an option to receive an identifier associated with an event scheduled to occur in the future (para [0036]: in response to initiate tagging, causing display of dialogue 302 for entry of meeting identifier associated with a particular event 108); and
upon the occurrence of the event, automatically presenting indicia of the asset (figs. 4 and 6; para [0044-0045]: presenting 410 with indicia 410 and 412 in step 616 when current time matches conference time).
Wadwha does not explicitly disclose an event comprises a communication with a party identified by a tag. However, Runcie teaches an event comprises a communication with a party identified by a tag (para [14]: a scheduled office information event comprises a communication with a person identified by a tag It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of communication with a party identified by a tag as suggested in Runcie reference into Wadwha reference because both of these reference are addressing the same need of tagging as a means to search through data and by doing so would expanded the utility of Wadwha’s schedule system to include scheduling based on communications and relationships (Runcie, para [0001].
.g. thumbnail image and text description www 112).
As per claim 17, Wadwha teaches the system of claim 1. Wadhwa further teaches that the asset comprises at least one of a document, a media file, a link, a web page, a file location address, a calendar entry, a directory entry, a geographic map location, or a portion thereof (figs. 1-3: e.g. document/web page 112).
As per claim 20, Wadhwa teaches a system, comprising:
means to cause a display to present a graphical representation of an asset (figs. 1-3: displayed assets 114, 118 and 120);
means to receive, via an input component, an input to tag the asset (para [0004, 0007]: tagging of content); 
means to, in response to the input to tag the asset, cause the display to present an option to receive an identifier associated with an event scheduled to occur in the future (para [0036]: in response to initiate tagging, causing display of dialogue 302 for entry of meeting identifier associated with a particular event 108); and
means to, upon the occurrence of the event, automatically presenting indicia of the asset (figs. 4 and 6; para [0044-0045]: presenting 410 with indicia 410 and 412 in step 616 when current time matches conference time).
Wadwha does not explicitly disclose an event comprises a communication with a party identified by a tag. However, Runcie teaches an event comprises a communication with a party identified by a tag (para [14]: a scheduled office information event comprises a communication with a person identified by a tag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of communication with a party identified by a tag as suggested in Runcie reference into Wadwha reference because both of these reference are addressing the same need of tagging as a means to search through data and by doing so would expanded the utility of .
Claim(s) 2, 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Stern et al. (“Stern”, US 20090119370 A1).
As per claim 2, the modified Wadwha teaches the system of claim 1. The modified Wadhwa further teaches upon the occurrence of the event wherein the event includes a participant identified by a generic indicator 404, presenting indicia of the asset (Wadhwa: fig. 4; para [0045]: “step 618 may receive a selection of content indicia, such as a user selecting a particular icon.  Following step 618 or following step 616, if step 618 is omitted, step 620 accesses the content associated with the indicia.  Step 620 may retrieve a file, webpage, media file, and/or other content in its native environment”). The modified Wadwha does not explicitly disclose an indicia of an entry in a directory. However, Stern in the analogous art of conferencing teaches: an indicia of an entry in a directory (fig. 7: para [0038]: user 46 and user 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stern with the teachings of the modified Wadwha. One having ordinary skill in the art would have been motivated to combine such indicators so that users are aware of which participants are available for questions and communications. 
As per claim 3, the modified Wadwha teaches the system of claim 2. The modified Wadhwa further teaches the indicia of an entry in the directory comprises one or more of a thumbnail image, photograph, file name, file type, icon, text description, or animation (indicia of entry displayed name and text description “user 46” (Stern: fig. 7) and icon 404 (Wadhwa: fig. 4); indicia of asset as file name “www” and thumbnails 410 and 412 (Wadhwha: fig. 4)).
As per claim 14, the modified Wadwha teaches the method of claim 13. The modified Wadhwa further teaches upon the occurrence of the event wherein the event includes a participant identified by a generic indicator 404, presenting indicia of the asset (Wadhwa: fig. 4; para [0045]: “step 618 may receive a selection of content indicia, such as a user selecting a particular icon.  Following step 618 or following step 616, if step 618 is omitted, step 620 accesses the content associated with the indicia.  Step 620 may retrieve a file, webpage, media file, and/or other content in its native environment”). The modified Wadwha does not explicitly disclose an indicia of an entry in a directory. However, Stern in the analogous art of conferencing teaches: an indicia of an entry in a directory (fig. 7: para [0038]: user 46 and user 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stern with the teachings of the modified Wadwha. One having ordinary skill in the art would have been motivated to combine such indicators so that users are aware of which participants are available for questions and communications. 
As per claim 15, the modified Wadwha teaches the method of claim 14. The modified Wadhwa further teaches the indicia of an entry in the directory comprises one or more of a thumbnail image, photograph, file name, file type, icon, text description, or animation (indicia of entry displayed name and text description “user 46” (Stern: fig. 7) and icon 404 (Wadhwa: fig. 4); indicia of asset as file name “www” and thumbnails 410 and 412 (Wadhwha: fig. 4)).
Claim(s) 6-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Gupta et al. (“Gupta”, US 20180329904 A1)
As per claim 6, the modified Wadwha teaches the system of claim 1. The modified Wadhwa further teaches that the processor causes the display of the asset and, upon receiving an input associated with the asset via the input component, receives the input to tag the asset, i.e. receiving input to tag the asset upon receiving an input at a location (figs. 1-3; para [0031-0037]: e.g. in response to receiving input 124 or 206, receiving the input to tag the asset). The modified Wadha does not explicitly disclose an indicia of a tag associated with an asset, i.e. the location is not presented with an indicia associated with the asset. However, Gupta in the analogous art of tagging teaches: an indicia of a tag associated with an asset (fig. 15; para 0066]: icon/indicia 1530). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of the modified 
As per claim 7, the modified Wadwha teaches the system of claim 6. The modified Wadhwa further teaches that the indicia of the tag comprises a file system option (Gupta: fig. 15: indicia for tagging; Wadwha: fig. 1: file system menu).
As per claim 8, the modified Wadwha teaches the system of claim 6. The modified Wadhwa further teaches that the indicia of the tag comprises an application option of an application presenting the graphical representation of the asset (Gupta: fig. 15: indicia 1530; Wadhwa: fig. 4; para [0045]: presenting the asset).
As per claim 18, the modified Wadwha teaches the method of claim 13, the modified Wadhwa further receiving the input to tag the asset upon receiving an input associated with the asset via the input component,, i.e. receiving input to tag the asset upon receiving an input at a displayed location (figs. 1-3; para [0031-0037]: e.g. in response to receiving input 124 or 206, receiving the input to tag the asset). The modified Wadha does not explicitly disclose an indicia of a tag associated with an asset, i.e. the location is not presented with an indicia associated with the asset. However, Gupta in the analogous art of tagging teaches: an indicia of a tag associated with an asset (fig. 15; para 0066]: icon/indicia 1530). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of the modified Wadhwa. One having ordinary skill in the art would have been motivated to combine such indications to provide guidance in order to achieve a desired result, i.e. coaching or handholding.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Robertson (US 20100095326 A1).
As per claim 10, the modified Wadwha teaches the system of claim 1. The modified Wadhwa does not explicitly disclose an asset comprising a screenshot. However, Robertson in the analogous art of tagging teaches: an asset comprising a screenshot (figs. 7A-8B depicts screen para [0046]: “To tag screen shots or objects, the user uses his input device 108.  In some embodiments, the input device 108 may feature a .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Christiansen et al. (“Christiansen”, US 20150067026 A1).
As per claim 11, the modified Wadwha teaches the system of claim 1. The modified Wadhwa does not explicitly disclose a captured image obtained by an application presenting a teleconference. However, Christiansen in the analogous art of conferencing teaches: a captured image obtained by an application presenting a teleconference (para [0002, 0016, 0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christiansen with the teachings of the modified Wadhwa. One having ordinary skill in the art would have been motivated to combine such images for future access, searching and review (para [0004, 0030, 0034, 0037, 0069]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1), Christiansen et al. (“Christiansen”, US 20150067026 A1) and Robertson (US 20100095326 A1).
As per claim 12, the modified Wadwha teaches the system of claim 11. The modified Wadhwa further teaches content is maintained in the data storage comprising a storage location determined by the application and accessible to a plurality of participants of the teleconference (Wadhwa: fig. 4; para [0038-0039, 0045]: conference call application window 400 with 4 participants provides users access to content via selection of 410 or 412). The modified Wadhwa does not explicitly disclose a screenshot. However, Robertson in the analogous art of tagging teaches: a screenshot (figs. 7A-8B depicts screen para [0046]: “To .	
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Christiansen et al. (“Christiansen”, US 20150067026 A1) and Robertson (US 20100095326 A1).
As per claim 19, the modified Wadwha teaches the method of claim 13. The modified Wadhwa does not explicitly disclose a captured image obtained by an application presenting a teleconference. However, Christiansen in the analogous art of conferencing teaches: a captured image obtained by an application presenting a teleconference (para [0002, 0016, 0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christiansen with the teachings of the modified Wadhwa. One having ordinary skill in the art would have been motivated to combine such images for future access, searching and review (para [0004, 0030, 0034, 0037, 0069]).
The modified does not explicitly disclose an asset comprising a screenshot. However, Robertson in the analogous art of tagging teaches: an asset comprising a screenshot (figs. 7A-8B depicts screen para [0046]: “To tag screen shots or objects, the user uses his input device 108.  In some embodiments, the input device 108 may feature a cursor 308 such that pointing the input device 108 at the screen displays the cursor 308.  The user can then place the cursor 308 over the object 302 he wants to tag and press a button.  In some embodiments, a highlighting tool may be used to allow the user to draw a box, a circle, an oval, or various other shapes to encapsulate a substantial portion of the object”).  It would have been obvious to one 

Response to Arguments
Applicant's arguments filed 09/22/2021 have been considered as a whole but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch, can be reached at (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 


	
/LE V NGUYEN/Examiner, Art Unit 2174                                                                                                                                                                                                        December 1, 2021		

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143